Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Examiner respectfully agrees with the modification made by applicant to address 
the title objection.
Applicant’s arguments have been considered but are moot because the 
arguments do not apply to the references being used in the current rejection.

DETAILED ACTION
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over 
Ifuku et al. (U.S. Publication No. 2008/0211881; hereinafter “Ifuku”) in view of Kanno et al. (U.S. Publication No. 2003/0173871; hereinafter “Kanno”).
Regarding claim 1, Ifuku teaches a piezoelectric element comprising: a piezoelectric layer (Fig. 1, 7; [0063]-[0067]) having a perovskite structure ([0067] – “The piezoelectric member in the present invention is constituted of a perovskite type composite oxide represented by a general formula ABO3…Examples of such material include ferroelectric materials such as lead zirconate titanate (PZT),…”) including lead, zirconium, and titanium ([0067]); and an electrode (Fig. 1, 6/8; [0063]-[0067]; [0139]) provided on the piezoelectric layer (Fig. 1, 7; [0063]-[0067]), wherein, in the piezoelectric layer (Fig. 1, 7; [0063]-[0067]), in a range of 50 nm or smaller  (Fig. 1, 7; [0063]-[0067]; [0093] – “…the piezoelectric member of the present invention is preferably a film having a thickness of 0.6 μm or larger.”) from an interface (Fig. 1, interface area of 7 between 6/8; [0063]-[0067]) between the piezoelectric layer (Fig. 1, 7; [0063]-[0067]) and the electrode (Fig. 1, 6/8; [0063]-[0067]; [0139]) in a thickness direction (Fig. 1, from one electrode to the other; [0063]-[0067]). Ifuku does not teach a ratio c/a of a lattice spacing a in a direction perpendicular to the thickness direction and a lattice spacing c in the thickness direction satisfies 0.986 ≤ c/a ≤ 1.008.  
Kanno, however, does teach a ratio c/a of a lattice spacing a in a direction perpendicular to the thickness direction and a lattice spacing c in the thickness direction satisfies 0.986 ≤ c/a ≤ 1.008 (“1” – [0026]; “1.005” – [0028]; “1.005” – [Table 2]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ifuku to include the features of Kanno because it would reduce internal stress of the formed piezoelectric thin film during the process of cooling after the film formation thereby improving the stability of the film’s piezoelectric characteristic.  
Regarding claim 2, Ifuku as modified teaches the piezoelectric element according to Claim 1, wherein, in the piezoelectric layer (Fig. 1, 7; [0063]-[0067]), in a range of 230 nm or smaller (Fig. 1, 7; [0063]-[0067]; [0093] – “…the piezoelectric member of the present invention is preferably a film having a thickness of 0.6 μm or larger.”) from the interface (Fig. 1, interface area of 7 between 6/8; [0063]-[0067]) between the piezoelectric layer (Fig. 1, 7; [0063]-[0067]) and the electrode (Fig. 1, 6/8; [0063]-[0067]; [0139]) in the thickness direction (Fig. 1, from one electrode to the other; [0063]-[0067]). Ifuku does not teach the ratio c/a satisfies 0.986 ≤ c/a ≤ 1.008.
Kanno, however, does teach a ratio c/a of a lattice spacing a in a direction “1” – [0026]; “1.005” – [0028]; “1.005” – [Table 2]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ifuku to include the features of Kanno because it would reduce internal stress of the formed piezoelectric thin film during the process of cooling after the film formation thereby improving the stability of the film’s piezoelectric characteristic.  
Claims 3-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable 
over Ifuku in view of Kanno and further in view of Iwashita et al. (U.S. Publication No. 2010/0225710; hereinafter “Iwashita”).
Regarding claim 3, Ifuku as modified teaches the piezoelectric element according to Claim 1, wherein, in the piezoelectric layer (Fig. 1, 7; [0063]-[0067]), in the range of 50 nm or smaller (Fig. 1, 7; [0063]-[0067]; [0093] – “…the piezoelectric member of the present invention is preferably a film having a thickness of 0.6 μm or larger.”) from the interface (Fig. 1, interface area of 7 between 6/8; [0063]-[0067]) between the piezoelectric layer (Fig. 1, 7; [0063]-[0067]) and the electrode (Fig. 1, 6/8; [0063]-[0067]; [0139]) in the thickness direction (Fig. 1, from one electrode to the other; [0063]-[0067]). Ifuku does not teach distortion of the lattice spacing c in an extending direction is 2.05% or lower.
Iwashita, however, does teach distortion of the lattice spacing c in an 100 x (0.41-0.4085)/0.41 = 0.37%).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ifuku to include the features of Iwashita because it would provide dense piezoelectric ceramics thereby improving insulation performance.  
Regarding claim 4, Ifuku as modified teaches the piezoelectric element according to Claim 1, wherein, in the piezoelectric layer (Fig. 1, 7; [0063]-[0067]), in the range of 230 nm or smaller (Fig. 1, 7; [0063]-[0067]; [0093] – “…the piezoelectric member of the present invention is preferably a film having a thickness of 0.6 μm or larger.”) from the interface (Fig. 1, interface area of 7 between 6/8; [0063]-[0067]; [0139]) between the piezoelectric layer (Fig. 1, 7; [0063]-[0067]) and the electrode (Fig. 1, 6/8; [0063]-[0067]; [0139]) in the thickness direction (Fig. 1, from one electrode to the other; [0063]-[0067]). Ifuku does not teach difference between a maximum value of distortion of the lattice spacing c in an extending direction and a minimum value of distortion of the lattice spacing c in a contraction direction is 2.26% or smaller.  
Iwashita, however, does teach difference ([Abstract] – 100 x (0.41-0.4085)/0.41 = 0.37%) between a maximum value of distortion  ([Abstract] – 0.41nm) of the lattice spacing c ([Abstract]) in an extending direction ([Abstract]) and a minimum value of distortion ([Abstract] – 0.4085nm) of the lattice spacing c ([Abstract]) in a contraction direction ([Abstract]) is 2.26% or 100 x (0.41-0.4085)/0.41 = 0.37%).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ifuku to include the features of Iwashita because it would provide dense piezoelectric ceramics thereby improving insulation performance.  
Regarding claim 7, Ifuku as modified teaches a liquid ejecting head comprising the piezoelectric element (Fig. 1, 10; [Abstract]) according to Claim 1.  
Regarding claim 8, Ifuku as modified teaches a liquid ejecting head comprising the piezoelectric element (Fig. 1, 10; [Abstract]) according to Claim 2.  
Regarding claim 9, Ifuku as modified teaches a liquid ejecting head comprising the piezoelectric element (Fig. 1, 10; [Abstract]) according to Claim 3.  
Regarding claim 10, Ifuku as modified teaches a liquid ejecting head comprising the piezoelectric element (Fig. 1, 10; [Abstract]) according to Claim 4. 
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable 
over Ifuku in view of Kanno and Iwashita and further in view of Yazaki (U.S. Publication No. 2016/0096368; hereinafter “Yazaki”).
Regarding claim 5, Ifuku as modified teaches the piezoelectric element according to Claim 1, wherein the electrode (Fig. 1, 6/8; [0063]-[0067]; [0139]) includes an iridium oxide layer ([0139] – “…a conductive oxide material such 7; [0063]-[0067]).  Ifuku does not teach a titanium oxide layer on the iridium oxide layer.  
Yazaki, however, does teach a titanium oxide layer ([0079]-[0080] – “A material of the first electrode 60 is not particularly limited; however, a metal such as…conductive oxide such as iridium oxide…In addition, an adhesion layer may be used between the conductive material and the vibration plate 50 for securing adhesion force.…Moreover, as the adhesion layer,…titanium oxide, or the like can be used.…[0080] Subsequently, in the first embodiment, the piezoelectric layer 70 made of lead zirconate titanate (PZT) is formed.”) on the iridium oxide layer ([0079]-[0080]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ifuku to include the features of Yazaki because it would prevent loss of conductivity even at high temperatures thereby improving conductive stability.
Regarding claim 11, Ifuku as modified teaches a liquid ejecting head comprising the piezoelectric element (Fig. 1, 10; [Abstract]) according to Claim 5.  


Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable 
over Ifuku in view of Kanno and Iwashita and further in view of Mizukami et al. (U.S. Publication No. 2016/0236470; hereinafter “Mizukami”).
Regarding claim 6, Ifuku as modified teaches the piezoelectric element according to Claim 1, wherein the electrode (Fig. 1, 6/8; [0063]-[0067]; [0139]) includes a strontium ruthenate layer ([0063]; [0139]) provided on (Fig. 1; [0063]; [0139]) the piezoelectric layer (Fig. 1, 7; [0063]-[0067]).  Ifuku does not teach a platinum layer on the strontium ruthenate layer.  
Mizukami, however, does teach a platinum layer ([0041]; [0043]) on the strontium ruthenate layer ([0041]; [0043]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ifuku to include the features of Mizukami because it would increase adhesion thereby improving the fatigue property over time of the deformation of the piezoelectric film.
Regarding claim 12, Ifuku as modified teaches a liquid ejecting head comprising the piezoelectric element (Fig. 1, 10; [Abstract]) according to Claim 6.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in 
this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published 

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837